DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 10-15 are withdrawn. Claims 1-9 and 16-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Response to Arguments
Initially, it is noted that applicant’s amendments have overcome the previous indefiniteness rejections.
Applicant’s arguments with respect to claim(s) 1-9 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 2 and 8 are objected to because of the following informalities:  
In claim 1, “the-copolymer (A)” should correctly be “the copolymer (A)”.  
In claim 2, “the-copolymer (A)” should correctly be “the copolymer (A)”.  
In claim 8, “the-filler (I)” should correctly be “the filler (I)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikematsu et al. (JP 07145340, reference is made to the abstract and English translation provided by applicants) in view of Burgess et al. (U.S. Pat. No. 4341679) and Kondo et al. (U.S. Pat. No. 8058338)

Regarding claims 1-9 and 16-20, Ikematsu teaches an aqueous coating composition comprising: an aqueous latex of the copolymer Haloflex 202S (see page 8, which is a copolymer believed to consist essentially of recurring units derived from vinylidene chloride, vinyl chloride, 2-ethylhexyl acrylate, and acrylic acid OR vinylidene chloride, vinyl chloride and acrylic acid, note that different references cite different groups being included in Haloflex 202S); an anti-corrosion pigment comprising an alkaline earth metal oxide mixed with aluminum tripolyphosphoric acid dihydrogen phosphate (abstract and 0014); an extender, such as talc (0020, and note that talc is platelet-shaped); and a nonionic surfactant, such as polyoxyethylene sorbitan fatty acid ester (0021, which is an alcohol polyether comprising recurring units of ethylene oxide); and wherein the compositions are free of Zn (see working examples, pages 7-9). Ikematsu fails to explicitly teach the copolymer comprising vinylidene chloride, vinyl chloride, 2-ethylhexyl acrylate, and acrylic acid, with at least 1 wt % of the recurring units derived from the acrylic acid monomer, the copolymer having the claimed dehydrochlorination and crystallization properties or the copolymer having the specific amount of monomers as claimed in claims 2 and 16. Ikematsu also fails to specifically teach the pigment volume concentration in the claimed range and that the pigment is aluminum tripolyphosphoric acid dihydrogen phosphate modified with an alkaline earth metal oxide.
First, Burgess teaches aqueous latexes of copolymers comprising 69.9% of recurring units derived from vinylidene chloride, 22.4% recurring units derived from vinyl chloride, 5.9% of recurring units derived from 2-ethylhexyl acrylate and 1.8% of recurring units derived from acrylic acid (note that as this copolymer is essentially identical to applicant’s claimed copolymer, the Examiner contends that it will inherently have identical properties, such as the dehydrochlorination and crystallization properties as claimed) which are compatible with anti-corrosive pigments (column 1, lines 22-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Burgess’ specific copolymer for Ikematsu’s Haloflex 202S (which is derived from either identical monomers or monomers only missing 2-ethyhexyl acrylate). One would have been motivated to make this modification as Burgess teaches that their specific copolymer provides stable protective films (abstract) that avoids discoloration that similar copolymers with different levels of recurring monomer units present with (see comparative Example 5, column 3).
Second, Kondo teaches modifying aluminum dihydrogen tripolyphosphate with an alkaline metal oxide to provide an anticorrosive pigment (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a pigment comprising an aluminum dihydrogen tripolyphosphate modified with an alkaline metal oxide in place of Ikematsu’s pigment which is simply a mixed alkaline earth metal oxide with aluminum tripolyphosphoric acid dihydrogen phosphate. One would have been motivated to make this modification as Kondo specifically discloses that the modified pigment provides improved properties as compared to a pigment which is just a mixture of the metal oxide and aluminum dihydrogen tripolyphosphate (see Example 1 compared to Comparative Example 1 at columns 3, 4 and Table 3, column 7).
	Finally, the pigment volume concentration is a result-effective variable as altering the pigment volume concentration will affect the anti-corrosive properties of a dried coating based on the aqueous composition as the amount of anti-corrosive pigment will dictate anti-corrosive properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1-20 are pending.
	Claims 10-15 are withdrawn.
	Claims 1-9 and 16-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 14, 2022Primary Examiner, Art Unit 1717